Title: To Thomas Jefferson from John Freeman, 18 April 1804
From: Freeman, John
To: Jefferson, Thomas


          
            Sir
            
                        18 Apr. 1804
          
          I am sorye to trubel you with a thing of this kind tho tho I am forced to do it: for I have been foolish anofe to in gage myself to melindors and I was in hops of when i came to Virginia this time to get hir Misstress consent with yours I have got the Consent of hir parence Tho I fear the deth of hir mistress: will make us meresibel unless you will be so good as to keep us botch: as to what I spoke to you about some time ago I am verye willing to doe anye thing in reasion I am willing to bound myself by my word to serve you faithful: I have undoutlye been treated with a great deal of hospilitie in your familye and you yourself more pertickeler infenaitlye more then i have any reason to expect
          i am Your humbel Servant
          
            John F
          
        